Name: Commission Regulation (EU) No 568/2010 of 29 June 2010 amending Annex III to Regulation (EC) No 767/2009 of the European Parliament and of the Council as regards the prohibition to place on the market or use for animal nutritional purposes protein products obtained from yeasts of the Candida variety cultivated on n-alkanes (Text with EEA relevance )
 Type: Regulation
 Subject Matter: sources and branches of the law;  health;  marketing;  research and intellectual property;  international trade;  tariff policy;  agricultural activity
 Date Published: nan

 30.6.2010 EN Official Journal of the European Union L 163/30 COMMISSION REGULATION (EU) No 568/2010 of 29 June 2010 amending Annex III to Regulation (EC) No 767/2009 of the European Parliament and of the Council as regards the prohibition to place on the market or use for animal nutritional purposes protein products obtained from yeasts of the Candida variety cultivated on n-alkanes (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 767/2009 of the European Parliament and of the Council of 13 July 2009 on the placing on the market and use of feed, amending European Parliament and Council Regulation (EC) No 1831/2003 and repealing Council Directive 79/373/EEC, Commission Directive 80/511/EEC, Council Directives 82/471/EEC, 83/228/EEC, 93/74/EEC, 93/113/EC and 96/25/EC and Commission Decision 2004/217/EC (1), and in particular the second subparagraph of Article 6(2) thereof, Whereas: (1) Regulation (EC) No 767/2009 lays down general safety and marketing requirements for feed. In particular it contains a list of materials whose placing on the market or use for animal nutritional purposes is restricted or prohibited. (2) Council Directive 82/471/EEC (2) and Commission Decision 85/382/EEC of 10 July 1985 prohibiting the use in feedingstuffs of protein products obtained from Candida yeasts cultivated on n-alkanes (3) prohibit the placing on the market and the use in feed of protein products obtained from Candida yeasts cultivated on n-alkanes. The reason for this prohibition is that certain strains of yeast of the Candida variety cultivated on n-alkanes are pathogenic and, in some circumstances, may give rise to hypersensitivity reactions, thus presenting potential hazards to animal or human health. (3) Since there are neither new technical developments nor new evidence establishing that the use of such protein products for animal nutritional purposes is safe, the placing on the market and the use of those products should continue to be prohibited and Regulation (EC) No 767/2009 should establish that prohibition. (4) The list of materials whose placing on the market for animal nutritional purposes is prohibited, previously provided for in Commission Decision 2004/217/EC (4), had to be included in Chapter 1 of Annex III to Regulation (EC) No 767/2009, in order to manage feed safety risks. (5) Points 5 and 6 of Chapter 1 of Annex III to Regulation (EC) No 767/2009 should be aligned with Decision 2004/217/EC. (6) Regulation (EC) No 767/2009 should therefore be amended accordingly. (7) In the interests of clarity, Decision 85/382/EEC should be repealed. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Chapter 1 of Annex III to Regulation (EC) No 767/2009 is amended as follows: 1. points 5 and 6 are replaced by the following: 5. All waste obtained from the various phases of the treatment of the urban, domestic and industrial waste water, as defined in Article 2 of Council Directive 91/271/EEC of 21 May 1991 concerning urban waste water treatment (5), irrespective of any further processing of that waste and irrespective of the origin of the waste waters (6). 6. Solid urban waste (7), such as household waste. 2. the following point 8 is added: 8. Protein products obtained from yeasts of the Candida variety cultivated on n-alkanes. Article 2 Decision 85/382/EEC is repealed. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 September 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 229, 1.9.2009, p. 1. (2) OJ L 213, 21.7.1982, p. 8. (3) OJ L 217, 14.8.1985, p. 27. (4) OJ L 67, 5.3.2004, p. 31. (5) OJ L 135, 30.5.1991, p. 40. (6) The term waste water  does not refer to process water , i.e. water from independent conduits integrated in food or feed industries; where these conduits are supplied with water, no water may be used for animal nutrition unless it is wholesome and clean water as specified in Article 4 of Council Directive 98/83/EC of 3 November 1998 on the quality of water intended for human consumption (OJ L 330, 5.12.1998, p. 32). In the case of fish industries, the conduits concerned may also be supplied with clean seawater as defined in Article 2 of Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1). Process water may not be used for animal nutrition unless it carries feed or food material and is technically free from cleaning agents, disinfectants or other substances not authorised by the animal nutrition legislation. (7) The term solid urban waste  does not refer to catering waste as defined by Regulation (EC) No 1774/2002.;